DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (directed to a method of constructing a catheter; see requirement for restriction dated 12/30/2021), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ditter et al (US 2013/0006238 A1, hereinafter “Ditter”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Ditter discloses an electrophysiology catheter (par 0104), comprising: an elongated support member with shape-memory (par 0068), defining a longitudinal axis of the catheter, the support member including a distal portion configured with a generally circular portion generally transverse to the longitudinal axis (par 0068; as shown in figure 7 and 19); a single-axis sensor situated on the generally circular portion (par 0067, 0098); and an elongated outer tubing generally coextensive with the support member (par 0067-0068), the tubing including a side wall surrounding a lumen through which the support member extends (par 0068), the tubing including a conductive wire embedded in the side wall and a ring electrode on an outer surface of the side wall (par 0067; pars 0083-0084).
Regarding claim 2, Ditter discloses the elongated support member includes a nitinol wire (par 0068).
Regarding claim 3, Ditter discloses the generally circular portion is configured for circumferential contact with tissue in a tubular region (pars 0063, 0065; figure 4A-B).
Regarding claim 6, Ditter discloses the ring electrode on the outer tubing includes conductive contact with the embedded conductive wire (pars 0083, 0084).
Regarding claim 7, Ditter discloses the outer tubing includes a recess in which the ring electrode includes conductive contact with the conductive wire (pars 0083-0084).
Regarding claim 8, Ditter discloses an electrophysiology catheter (par 0104), comprising: an elongated support member with shape-memory (par 0068), defining a longitudinal axis of the catheter, the support member including a distal portion with a plurality of single-axis sensors (par 0067, 0098); and an elongated outer tubing generally coextensive with the elongated support member (pars 0067-0068), the tubing including a side wall surrounding a lumen through which the support member extends (par 0068), the tubing including conductive wires embedded in the side wall and ring electrodes on an outer surface of the side wall (par 0067; pars 0083-0084), each ring electrode in conductive contact with a respective conductive wire (pars 0055, 0082).
Regarding claim 9, Ditter discloses the distal portion includes a generally circular portion transverse to the longitudinal axis (par 0068; as shown in figure 7 and 19).
Regarding claim 10, Ditter discloses the elongated support member includes a nitinol wire (par 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Ditter in view of Altmann et al (US 2019/0175263 A1, hereinafter “Altmann”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 4 and 5, Ditter discloses the claimed invention, but does not explicitly disclose the support member includes a linear portion proximal of the generally circular portion configured to support a balloon of a second catheter for contact with an ostium of a pulmonary vein, nor that the support member includes a generally linear portion proximal of the generally circular portion and the generally linear portion is configured to support a balloon of a second catheter for contact with an ostium of a pulmonary vein while the generally circular portion is in circumferential contact with tissue in the pulmonary vein.  Altmann is analogous with regard to catheter construction as known in the prior art. Altmann discloses the use of a support member which includes a straight portion and a spiral portion (figure 2) which support a balloon of a second catheter for contact with an ostium of a pulmonary vein (figure 2).  Altmann further discloses the balloon of the second catheter maintains contact with an ostium of a pulmonary vein while the generally circular portion is in circumferential contact with tissue in the pulmonary vein (figure 2; pars 0029-0032).  Applied to the invention of Ditter, the further features of Altmann would provide a support member including a linear portion proximal of the generally circular portion configured to support a balloon of a second catheter for contact with an ostium of a pulmonary vein, as well as a support member including a generally linear portion proximal of the generally circular portion and a generally linear portion configured to support a balloon of a second catheter for contact with an ostium of a pulmonary vein while the generally circular portion is in circumferential contact with tissue in the pulmonary vein as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Altmann in the invention of Ditter, since such a modification would provide the predictable results of improved catheter functionality as well as an improved diagnostic tool for confirming the functional isolation of the pulmonary vein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799